Citation Nr: 1136997	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-34 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and H. Cohen, M.D.

ATTORNEY FOR THE BOARD

G.E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to November 1970.  He died in December 1995.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In December 2010, the appellant and H. Cohen, M.D. testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of the hearing is of record.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1996 decision, the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  Although the appellant was notified of the denial and of her appellate rights in a May 1996 letter, the appellant did not initiate an appeal of the decision within the year after she was notified of the decision.

2.  Evidence received since the May 1996 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1996 rating decision that denied the claim for service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the request to reopen the claim for service connection for the cause of the Veteran's death, the Board finds that all notification and development actions needed to fairly adjudicate the matter has been accomplished.
II.  Analysis

The appellant's claim for service connection for the cause of the Veteran's death was previously denied in a May 1996 rating decision.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the May 1996 decision became final because the appellant did not initiate a timely appeal.

The record reflects that the Veteran's son filed a claim for service connection for the cause of the Veteran's death in July 2005.  The RO denied this claim in November 2005.

The claim of entitlement to service connection for the cause of the Veteran's death may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The appellant filed this application to reopen her claim in January 2007.  Under the law in effect at the time she filed her claim, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.   In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, post-service treatment records, and a December 1995 certificate of death showing that the Veteran died of AIDS attributable to intravenous drug use.  The RO found that the Veteran did not contract AIDS as a result of his active service, or a service-connected disability.  Accordingly, the claim was denied.

Pertinent evidence added to the claims file since November 2005 includes treatment records from the Montgomery Hospital dated in 1994; various statements from the appellant, friends, and family members; a December 2010 statement from Dr. H. Cohen; and a transcript of Dr. Cohen's and the appellant's December 2010 testimony before the Board.

The Board finds that the additionally received medical evidence, in particular, provides a basis for reopening the claim for service connection for the cause of the Veteran's death.  At the time of the prior final denial, there was no evidence linking the Veteran's death, listed on the death certificate as due to AIDS secondary to intravenous drug use, to his active duty service, or suggesting that his service-connected disabilities in any way contributed to or hastened his death.  The newly submitted evidence includes a written statement from Dr. H. Cohen, as well as Dr. Cohen's December 2010 Board hearing testimony to the effect that the Veteran's service-connected PTSD and resultant psychiatric difficulties led him to self-medicate through intravenous drug use.

The above-cited evidence is "new" in that it was not before agency decision makers at the time of the November 2005 final denial of the request to reopen the claim for service connection for the cause of the Veteran's, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it provides a link between the Veteran's service-connected PTSD and his intravenous drug use, a secondary cause of his death.  Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for the cause of the Veteran's death, and provides a reasonable basis for allowance of the claim.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for the cause of the Veteran's death are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the request to reopen the claim for service connection for the cause of the Veteran's death is granted.  To that extent only, the appeal is allowed.


REMAND

Additional development is needed prior to further disposition of the claim.

The appellant and the Veteran were estranged at the time of his death.  In December 2010 testimony before the Board, the appellant testified that she and the Veteran had separated due to concerns of physical abuse.  Despite their estrangement, they never divorced, and remained married at the time of his death.  The threat of physical violence toward the appellant has been corroborated by neighbors and family members of the Veteran.  Additionally, VA treatment records show that the Veteran reported a history of physically abusing his wife.  Accordingly, the Board finds that the appellant meets the criteria for a surviving spouse, despite that she and the Veteran did not continuously cohabitate until the time of his death.  See 38 C.F.R. § 3.53(a) (2011).

The Veteran's December 1995 death certificate shows that his death was determined to be due to AIDS, which was determined to be attributable to intravenous drug use.  

The appellant contends that she is entitled to service connection for the cause of the Veteran's death because his intravenous drug use was associated with his service-connected PTSD.  Specifically, she asserts that the Veteran used intravenous drugs as a means of self-medication, and that because he resorted to drug use as a means of coping with his PTSD symptoms, the drug use should not be interpreted as unlawful.  In support of this assertion, she submitted a written statement from H. Cohen, M.D., in which Dr. Cohen opined that the Veteran resorted to drug use as a means of controlling symptoms related to PTSD.  Dr. Cohen offered similar testimony before the Board in December 2010, noting that he had formed his opinion after reviewing the Veteran's claims file and based on his own clinical experience with Veterans.

A review of the record, however, demonstrates that the Veteran consistently denied using intravenous drugs.  Shortly after he was diagnosed with HIV, he admitted a history of promiscuity with prostitutes, smoking marijuana, and snorting cocaine, but denied a history of intravenous drug use.  Written statements from friends and family members support a positive history of drug use, but do not specifically reference intravenous drug use.  At the December 2010 hearing, the appellant acknowledged that she had been unaware that the Veteran used intravenous drugs until the time of his death.

As Dr. Cohen did not address the Veteran's denial of intravenous drug use, or his history of sexual promiscuity as a potential risk factor for his contraction of HIV in either his October 2010 letter or in December 2010 testimony before the Board, the Board finds that Dr. Cohen's opinion is insufficient to allow for a grant of the claim.  The record supports multiple risk factors for AIDS, and to date, only one of those risk factors has been addressed as a potential etiology of the Veteran's AIDS.  Given the ambiguity in the likely etiology for the Veteran's HIV and subsequent AIDS, the Board concludes that a remand for an etiological opinion is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).

Next, inasmuch as the record reflects that the Veteran received additional VA treatment for HIV/AIDS after September 1993 (the most recent VA records in the claims file), and these records may contain evidence pertinent to the appellant's claim, they are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Lastly, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Certain additional notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC case must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The content of the 38 U.S.C.A. § 5103(a) notice letter will depend upon the information provided in the claimant's application.  In the instant case, the letter provided to the appellant did not comply with those requirements.  Accordingly, such notice must be provided on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Send the appellant a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011) that includes an explanation as to the information or evidence needed to establish a claim for service connection for the cause of the Veteran's death, as outlined by the Court in Hupp.

2.  Obtain and associate with the claims file records from the Philadelphia, Pennsylvania, VA Medical Center dated from September 1993 to December 1995.  If these records are no longer on file, a request should be made to the appropriate storage facility.  All efforts to obtain VA records should be fully documented, and the VA facilities must provide a negative response if records are not available.

3.  After the above records have been associated with the claims file, make arrangements for the claims folder to be reviewed by a VA physician for a medical opinion on the issue of service connection for the cause of the Veteran's death.  The examining physician should provide a medical opinion, supported by adequate rationale, as to whether it is at least as likely as not that the Veteran contracted HIV/AIDS as a result of intravenous drug use.  In making this determination, the examiner should consider the December 1995 death certificate, statements from the Veteran's friends and family members endorsing a history of drug use, and clinical records in which the Veteran denied a history of intravenous drug use.  

If the examiner determines that it is as least as likely as not that the Veteran contracted HIV/AIDS as a result of intravenous drug use, the examiner should also provide an opinion as to whether the drug use, as likely as not, was attributable to the Veteran's service-connected PTSD, in the sense of self-medication.

If the examiner determines that the Veteran did not likely contract HIV/AIDS as a result of intravenous drug, the examiner should offer an opinion as to the likely etiology, and then state whether it is as least as likely as not that the etiology is attributable to the Veteran's service-connected PTSD.

4.  Then, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case. Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


